                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JOHN BARKER,                                        Case No.16-cv-07186-BLF (VKD)
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE EXCPERTS FROM
                                                 v.                                          INSIGHT GLOBAL’S RULE 30(B)(6)
                                   9
                                                                                             DEPOSITION
                                  10     INSIGHT GLOBAL, LLC, et al.,
                                                        Defendants.
                                  11

                                  12          In connection with a pending discovery dispute concerning Insight Global’s Rule 30(b)(6)
Northern District of California
 United States District Court




                                  13   deposition, Mr. Barker and Beacon Hill submitted excerpts of the testimony of David Lowance,

                                  14   Insight Global’s designated deponent. Although this Court previously directed Mr. Barker and

                                  15   Beacon Hill to file those deposition excerpts in compliance with Civil Local Rule 79-5, which

                                  16   governs requests to file material under seal (Dkt. Nos. 234, 235), they have not yet done so.

                                  17          In view of the approaching May 1, 2019 fact discovery cutoff, and the time-sensitive

                                  18   nature of the pending discovery dispute, the Court will provisionally file under seal the deposition

                                  19   excerpts previously submitted by Mr. Barker and Beacon Hill in camera. Inasmuch as the Court

                                  20   understands that Insight Global contends that those deposition excerpts should be sealed, Insight

                                  21   Global is directed to file declaration(s) in compliance with Civil Local Rule 79-5(e), establishing

                                  22   that all of the designated material is sealable. Insight Global’s declaration(s) must be filed no later

                                  23   than April 29, 2019. If Insight Global fails to file any declarations as directed, the Court will order

                                  24   the deposition excerpts to be unsealed, in their entirety, without further notice.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 24, 2019

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
